Citation Nr: 1540943	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-38 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1961 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for peripheral vascular disease.  However, in an August 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for peripheral vascular disease for bother lower extremities and assigned separate 40 percent evaluations effective from March 20, 2007.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As such, no further consideration is necessary.  

This case consists entirely of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the issue of entitlement to service connection for a respiratory disorder for further development.  In pertinent part, the Board directed that a medical opinion be obtained and specifically indicated that the VA examiner should consider National Institutes of Health (NIH) research referenced by the Veteran's representative at the July 2014 hearing.  The examiner was also asked to address whether the Veteran's current respiratory disorder was related to exposure to jet fuel fumes in service.  

Following the remand, the AOJ did provide the Veteran a VA examination in July 2015.  However, the Board finds that an additional VA medical opinion is necessary because the VA examiner did not address the NIH research or any exposure to jet fuel fumes.  

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   Therefore, the appeal is once again remanded to the AOJ to ensure compliance with the Board's prior remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the case to the July 2015 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any respiratory disorder that may be present.

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, lay assertions, and the NIH research referenced by the Veteran's representative at the July 2014 hearing (suggesting a higher incidence of COPD among people exposed to herbicides than the general population).  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's current COPD is related to his military service, to include exposure to both jet fuel fumes and herbicides (notwithstanding the fact that it may not be a presumed association).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

2.  The AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 
3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


